United States Court of Appeals
                     For the First Circuit


No. 20-1667

                KAREN ELIZABETH RIVERA-MEDRANO,

                          Petitioner,

                               v.

                      MERRICK B. GARLAND,
                UNITED STATES ATTORNEY GENERAL,

                          Respondent.


               PETITION FOR REVIEW OF AN ORDER OF
                THE BOARD OF IMMIGRATION APPEALS


                             Before

                 Thompson, Lipez, and Kayatta,
                        Circuit Judges.


     SangYeob   Kim,   with   whom  Gilles   Bissonnette,  Henry
Klementowicz and American Civil Liberties Union of New Hampshire
were on brief, for petitioner.

     Greg D. Mack, Senior Litigation Counsel, Office of
Immigration Litigation, Civil Division, United States Department
of Justice, with whom Jeffrey Bossert Clark, Acting Assistant
Attorney General, Civil Division, and Leslie McKay, Senior
Litigation Counsel, were on brief, for respondent.


                        August 26, 2022
              LIPEZ, Circuit Judge.        Karen Elizabeth Rivera-Medrano,

a citizen and native of El Salvador, has petitioned for review of

an order of the Board of Immigration Appeals ("BIA") affirming the

denial of her request for withholding of removal under 8 U.S.C.

§ 1231(b)(3) and protection under the Convention Against Torture

("CAT"), 8 C.F.R. §§ 1208.16(c)–1208.18, and denying her motion to

remand this case to the immigration judge ("IJ") based on newly

obtained evidence.1 We conclude that the BIA abused its discretion

in denying her motion to remand.               Accordingly, we grant the

petition for review, vacate, and remand for further proceedings.

                                      I.

A.     Rivera-Medrano's Abuse in El Salvador

              In or about 2008, when Rivera-Medrano was about nine

years old, her stepfather Jose Luis Bonilla came to live with

Rivera-Medrano and her mother and brother.          Rivera-Medrano asserts

that Bonilla physically and sexually abused her multiple times,

such as by touching her breasts and legs.         On one occasion, Bonilla

came into the bedroom she shared with her brother and attempted to

undress her.      After reporting this incident to her aunt, who lived

next door, Rivera-Medrano and other members of her family sought

help from the police.       Bonilla fled and the police did not find

him.



       1   We refer to the BIA and IJ collectively as "the agency."


                                      - 2 -
          Rivera-Medrano and her brother then went to live with

her grandmother and uncle in a different neighborhood for several

years.   In about 2015, she returned to live with her mother and

again encountered Bonilla in the neighborhood.       At first, he would

simply stare at her, and Rivera-Medrano -- who was then a high

school student -- attempted to avoid him.         However, sometime in

2017, Bonilla approached her and threatened to "do to [her] what

he was not able to do before."          Rivera-Medrano believed that

Bonilla was upset because his relationship with her mother had

ended after Rivera-Medrano reported the incident in which he

attempted to undress her.

          Later,   also   in   August   2017,   Bonilla   demanded   that

Rivera-Medrano accompany him to drop off a bag with an unidentified

man, threatening to rape her if she did not comply.          The man to

whom they delivered the bag was tattooed with the number 18, which

Rivera-Medrano believed signified the 18th Street gang.               The

situation with Bonilla then worsened.      Several days later, he took

Rivera-Medrano to a nearby riverbank, where he beat and raped her.

          Rivera-Medrano and her mother reported the rape to the

police soon thereafter, but Bonilla was not apprehended.        Rivera-

Medrano fled El Salvador shortly after making this report.           After

spending approximately three months in Mexico, she entered the

United States in November 2017.




                                   - 3 -
B.   Rivera-Medrano's 2017 Entry and 2018 Removal Hearing

          Rivera-Medrano was stopped at the southern border and

screened by a Customs and Border Protection ("CBP") officer.        She

did not disclose Bonilla's abuse to this officer, instead stating

that she feared returning to El Salvador because she had refused

to transport drugs for a gang member.            She was detained and

referred to an asylum officer for a credible fear interview

("CFI"), which occurred in December 2017.

          During   the   CFI,   Rivera-Medrano    disclosed   Bonilla's

sexual assaults, including her rape in August 2017.       According to

the asylum officer's interview notes, Rivera-Medrano stated that

she feared Bonilla would kill her if she returned to El Salvador

because "when he raped me my mother called the police," but they

"did not find him."2     When asked whether she had "filed a police

report," she responded that she had.    The asylum officer's written

summary of the interview states that "[Rivera-Medrano's] mother

reported [Bonilla] to the police and the police searched for him

but could not find him."

          Rivera-Medrano also disclosed the incident in which

Bonilla coerced her into delivering the bag.        When asked by the



     2 The interview notes are appended to the Form I-870, a form
completed by the asylum officer to assess an applicant's prima
facie eligibility for relief. While the notes are presented in Q
& A format, the I-870 includes a disclaimer that they are not a
verbatim transcript of the interview.


                                   - 4 -
asylum officer whether she had ever moved drugs, she responded

"only one time," explaining that Bonilla had threatened to rape

her if she did not accompany him on this errand.        Asked if she

thought Bonilla belonged to a gang, she responded, "I think so."

The asylum officer's written summary stated that Bonilla "forced

[her] to take drugs to a possible member of the 18 gang," and this

portion of the summary was confirmed by Rivera-Medrano.

            Rivera-Medrano was found to have a credible fear of

persecution, and her case was referred to an IJ in San Antonio,

Texas.   She remained detained and appeared pro se before the IJ

for an initial proceeding in January 2018.      At that hearing, the

IJ informed her that he did not have the authority to release her

on bond, and he explained the potential timeline for her to submit

an asylum application and appear for a merits hearing.     When asked

what she wanted to do, Rivera-Medrano responded, "leave to my

country."    Rivera-Medrano was ordered removed to El Salvador and

waived her right to appeal.    The IJ never addressed the merits of

her fear-based claims for relief.

C.   Rivera-Medrano's 2019 Entry

            Rivera-Medrano returned to El Salvador for approximately

nine months.    However, she continued to fear Bonilla and fled the

country again in October 2018.        When she re-entered the United

States in July 2019 and was stopped at the border, her prior order

of   removal   was   automatically    reinstated.    See   8   U.S.C.


                                     - 5 -
§ 1231(a)(5).      Nonetheless, she pursued withholding of removal

under 8 U.S.C. § 1231(b)(3) and protection under the CAT.             See 8

C.F.R. § 208.31.    After again expressing a fear of returning to El

Salvador in her entry interview, Rivera-Medrano participated in

two reasonable fear interviews ("RFI").3            According to the asylum

officer's RFI notes, Rivera-Medrano referred to Bonilla having

"rape[d]" her as a young child before she moved away from her

mother's house.4    The notes also indicate that, when asked how many

times Bonilla raped her, Rivera-Medrano responded, "in total,

three times." She also stated that, when she told the police about

the 2017 rape, they told her to go home and did not "take [her]

report."

           Rivera-Medrano also recounted            that Bonilla   "made me

bring a bag to a guy" when she was in high school, but said that

she did not know what was in the bag.               She explained that she

assumed the recipient of the bag was a gang member because he was

tattooed with the number 18.

           The   asylum   officer   found    that    Rivera-Medrano   had   a

reasonable fear of return and referred her to immigration court


     3 A "reasonable fear interview" is similar to a credible fear
interview, but it applies to noncitizens who are subject to a prior
order of removal and are thus eligible only for withholding of
removal or CAT protection. See 8 C.F.R. § 208.31.
     4 The RFI notes appear in substantially the same form as the
CFI notes and include substantially the same caveat indicating
that they are not a verbatim transcript.


                                     - 6 -
for proceedings on her requests for relief.    Her merits hearing

was adjourned several times so that she could obtain counsel, but

she was unable to do so.   Thus, although she is a native Spanish

speaker and does not speak or write in English, Rivera-Medrano

represented herself at the hearing through an interpreter.5

D.   Rivera-Medrano's Merits Hearing

          In November 2019, Rivera-Medrano appeared pro se before

an immigration judge in Boston, where she had been moved for

detention.   She testified about her childhood sexual abuse by

Bonilla; that he had coerced her into delivering a bag of unknown

contents to a potential gang member in 2017; that he had raped her

in August 2017; and that she had reported the rape to the police,

who did not take meaningful action. She became so emotional during

the proceedings that the IJ stopped her testimony multiple times

to give her breaks.

          The government sought to raise doubts about several

aspects of Rivera-Medrano's testimony by introducing the notes

from her CFI and RFIs, as well as the CBP officer's summary of

Rivera-Medrano's initial apprehension at the border in 2017, which

was contained in a two-page document known as an I-213. Government

counsel asked why she had testified at the hearing that she did



     5 Rivera-Medrano submitted her withholding of removal and CAT
application by using a dictionary and relying on assistance from
others who were detained in the same facility.


                                 - 7 -
not know for certain what was in the bag Bonilla had asked her to

deliver, but had told the CBP officer and the asylum officer in

2017 that Bonilla wanted her to transport drugs.    Rivera-Medrano

responded that she did not recall referring explicitly to drugs in

2017 and that she "did not know [the bag's] content[s]."   She also

testified that she had felt intimidated by the CBP officer.    She

explained that "I don't like telling what happened to me, and he

was saying that everything I said was a lie."

          Relying on the same CFI notes, the government also

pressed Rivera-Medrano on several details of the response to her

rape in 2017.   Government counsel noted that Rivera-Medrano had

told the asylum officer that her mother called the police, who

then searched for Bonilla after taking her report. At the hearing,

however, she had testified that her mother had merely accompanied

her to the police station and that the police did not ask questions

or conduct any investigation.   When cross-examined, Rivera-Medrano

responded that she "remember[ed] saying [in the 2017 CFI] that we

had gone to the police," but that she could not recall if the

police wrote a report or if she had told the asylum officer that

she had filed such a report.     Turning to Rivera-Medrano's 2019

RFIs, government counsel asked Rivera-Medrano why she had told the

asylum officer that Bonilla had raped her three times.     Rivera-

Medrano responded that she believed that the asylum officer was




                                  - 8 -
mistaken. The government did not dispute, however, that the August

2017 rape occurred.

E. The IJ's Decision

           In an oral decision, the IJ denied Rivera-Medrano's

withholding of removal and CAT claims on the basis that she was

not   credible.   His   finding   rested   on     the   three   areas    of

inconsistency between her hearing testimony and the statements

attributed to her in the CFI and RFI notes that were the basis of

the government's cross-examination: her statement in the CFI notes

that she had been asked to deliver drugs; her statements in the

CFI notes suggesting that a police report had been filed and that

police searched for Bonilla after she and her mother reported the

2017 rape; and her statement in the RFI notes that she had been

"raped" three times by Bonilla.         The IJ found all of these

statements to be inconsistent with her hearing testimony.

           The IJ observed that, "[i]f this court were to have

judged the respondent's credibility based on her testimony before

the court upon being questioned by the court, then this court may

well have found the respondent credible."         However, he believed

the   inconsistencies   between   her   hearing    testimony    and     the

statements attributed to her in the interview notes weighed against

such a finding.   He therefore concluded that Rivera-Medrano had

not met her burden to prove her entitlement to withholding of

removal or CAT protection.


                                   - 9 -
F.     Rivera-Medrano's Appeal to the BIA

               Rivera-Medrano obtained counsel before appealing to the

BIA.       In her appeal, she argued that her rights to counsel and due

process had been violated at the merits hearing and that the IJ's

credibility       determination       was    not     supported   by   substantial

evidence.       She also filed a motion to remand her case to the IJ

for consideration of new evidence that, she asserted, had not

previously been available.

               As described in more detail below, this new evidence

included an evaluation and report by Dr. Stephen R. Knowlton, a

clinical psychologist, who evaluated Rivera-Medrano and discussed

how her post-traumatic stress disorder ("PTSD") symptomatology

would have affected her ability to recount her experiences.6

               The BIA denied Rivera-Medrano's motion to remand, upheld

the IJ's adverse credibility finding, and affirmed the IJ's denial

of relief. It concluded that the new evidence submitted by Rivera-

Medrano       "does   not   resolve    the    discrepancies      in   the   adverse




       Rivera-Medrano also submitted an affidavit summarizing her
       6

experiences; an affidavit from her mother confirming several
aspects of her testimony; and several other documents, such as her
birth certificate, her brother's birth certificate, and her aunt's
death certificate.    Because our decision turns on the BIA's
consideration of Dr. Knowlton's report, we do not discuss this
other evidence further.


                                            - 10 -
credibility finding" and therefore would not change the result.7

This petition for review followed.

                                      II.

            We review the BIA's denial of a motion to remand for

abuse of discretion.      Ticoalu v. Gonzales, 472 F.3d 8, 11 (1st

Cir. 2006).    "[T]he BIA may abuse its discretion 'by neglecting

to consider a significant factor that appropriately bears on the

discretionary decision, by attaching weight to a factor that does

not appropriately bear on the decision, or by assaying all the

proper factors and no improper ones, but nonetheless making a clear

judgmental error in weighing them.'"              Sihotang v. Sessions, 900

F.3d 46, 50 (1st Cir. 2018) (quoting Murillo-Robles v. Lynch, 839

F.3d 88, 91 (1st Cir. 2016)).         Because the BIA's reasoning relied

in part on the IJ's adverse credibility finding, we also review

aspects of the IJ's decision.         See Wanjiku v. Barr, 918 F.3d 215,

221 (1st Cir. 2019) ("When the BIA adopts the IJ's opinion and

discusses   some   of   the   bases   for   the    IJ's   decision,   we   have

authority to review both the IJ's and the BIA's opinions." (quoting

Budiono v. Mukasey, 548 F.3d 44, 48 (1st Cir. 2008))).

            The BIA analyzes a motion to remand based on new evidence

in the same manner as a motion to reopen.             See Morgan v. Holder,


     7 Rivera-Medrano also asked the BIA to reopen her initial
removal proceedings and/or vacate the underlying removal order
issued by the IJ in San Antonio. The BIA denied this request, and
Rivera-Medrano does not challenge that ruling here.


                                      - 11 -
634 F.3d 53, 60 (1st Cir. 2011).     To prevail on such a motion, the

applicant must make three showings.         First, she must demonstrate

that the "evidence sought to be offered [on remand] is material

and was not available and could not have been discovered or

presented at the former hearing."          Matter of Coelho, 20 I. & N.

Dec. 464, 471 n.3 (BIA 1992) (quoting 8 C.F.R. § 3.2).               Second,

she must show that "the new evidence [offered] would likely change

the result in the case."     Id. at 473.    Finally, the applicant "must

make a showing of prima facie eligibility for the relief [s]he

seeks."   Falae v. Gonzales, 411 F.3d 11, 14 (1st Cir. 2005); see

also Matter of Coelho, 20 I. & N. Dec. at 472 (noting that a motion

to reopen may be denied based on failure to establish prima facie

eligibility for the relief sought).

           "To rehabilitate a claim that was denied based on an

adverse credibility finding, a respondent must present previously

unavailable evidence [to the BIA] that is independent of the prior

claim or refutes the validity and finality of the credibility

determination in the prior proceeding."            Matter of F-S-N-, 28 I.

& N. Dec. 1, 3 n.3 (BIA 2020).        In assessing new evidence on a

motion to reopen or remand, the BIA "cannot turn a blind eye to

salient facts."      Sihotang, 900 F.3d at 51 (1st Cir. 2018).        Thus,

the BIA abuses its discretion when it fails to "fairly appraise

the   record"   or   overlooks   evidence    that    is   critical   to   the

justification offered for reopening.         Id.


                                    - 12 -
            Here, the IJ's denial of withholding of removal and CAT

relief rested entirely on his adverse credibility finding, and the

BIA likewise denied Rivera-Medrano's motion to remand solely on

the basis that it would not change this credibility assessment.

We therefore limit our review to whether the BIA abused its

discretion in determining that the new evidence was not "likely

[to] change the result in the case."   Matter of Coelho, 20 I. & N.

Dec. at 471-72; see also Sihotang, 900 F.3d at 51 (considering

only whether the BIA abused its discretion in analyzing the single

Coelho factor on which it relied).

                                III.

            Rivera-Medrano argues that the BIA abused its discretion

in denying her motion to remand because it failed to meaningfully

consider the potential impact of her new evidence or provide a

reasoned explanation as to why such evidence would not change the

outcome.8    Regarding Dr. Knowlton's report, she argues that his

findings challenge the reasoning underpinning the IJ's adverse




     8  Rivera-Medrano also asserts that the BIA (1) violated her
statutory and due process rights by presenting her 2017 CFI
interview notes and I-213 form in the middle of cross-examination
without adequate notice; and (2) erroneously affirmed the IJ's
adverse credibility finding, which she contends was unsupported by
substantial evidence. We address only her argument regarding the
BIA's denial of her motion to remand because it is dispositive of
the petition for review.


                                  - 13 -
credibility determination, which was the basis for denying her

relief.    We agree.

               In his report, Dr. Knowlton concluded, after evaluating

Rivera-Medrano and her history, that she suffers from PTSD stemming

from Bonilla's sexual abuse.             Dr. Knowlton found that her PTSD

manifested in symptoms such as strong physical reactions when

reminded of traumatic events and difficulty remembering aspects of

those events. He noted that it "seem[ed] 'odd' to [Rivera-Medrano]

that she even now can remember many events from her childhood more

clearly than she can the specifics and sequence of what happened

after her rape."

               He further reported that Rivera-Medrano demonstrated a

marked developmental delay, noting that while she had "areas of

competent cognitive functioning," this functioning was "at a much

younger developmental level than her age would suggest."9                  Related

to this "impaired cognition," he opined, was the fact that she had

mental areas of "extreme disorganization and emotional reactivity

which    she    tries    to   keep   cordoned   off   from   the    rest   of   her

consciousness."         Overall, Dr. Knowlton found that Rivera-Medrano's

"symptoms      of   PTSD   make   it   difficult   for   her   to   recount     her

experiences in a consistently clear and coherent manner," and that



     9   Dr.  Knowlton   elsewhere   described  Rivera-Medrano's
presentation as "childlike," citing her references to her desire
to consult with the "adults" in her life.


                                         - 14 -
"[t]his   difficulty      will   likely    become     more   pronounced        in   a

situation of higher pressure, such as an asylum interview or court

appearance."

            However, despite the occasional discrepancies caused by

her sometimes-disorganized presentation of events, Dr. Knowlton

found Rivera-Medrano's account to be trustworthy because "there

was no manipulative pattern to the inconsistencies."                Indeed, he

found that she conveyed a "marked lack of guile," citing, for

example, Rivera-Medrano's acknowledgment that she could remember

events from her childhood more clearly than events following her

rape in 2017.    He found that this phenomenon was "consistent with

the cognitive disorganization experienced by victims of sexual

assault."

            In   short,    by    specifically       describing    how     Rivera-

Medrano's    condition      affected      her   ability      to   recount       her

experiences, Dr. Knowlton's report challenged the foundational

premise of the IJ's opinion:       that Rivera-Medrano was not credible

because certain details of her hearing testimony were inconsistent

with other details in the CFI and RFI notes.                  The report also

undermines several assumptions made by the IJ in reaching his

conclusion that the inconsistencies were fatal to Rivera-Medrano's

credibility.

            First,   the    IJ   dismissed      the   possibility       that    the

inconsistencies were reconcilable with a credible account, noting


                                       - 15 -
that, "[a]rguably, [Rivera-Medrano's] memory of those events would

be fresher and more accurate in November of 2017 [during her CFI]

than in November of 2019 [during the merits hearing], and yet,

[she] denies many of the statements contained                  in the asylum

officer's notes from the 2017 interview."             Dr. Knowlton's report

demonstrates that this assumption about the link between proximity

in time to events and the accuracy of Rivera-Medrano's memory was

misguided.       To the contrary, Dr. Knowlton explains that proximity

in   time   offers    little   assurance    of   Rivera-Medrano's     accurate

memory when the subject matter involves traumatic experiences such

as rape, and particularly when that memory is being tested in a

"situation of higher pressure" such as a CFI interview or hearing.

            The IJ cited, in his oral decision, several portions of

the CFI notes that touched on such traumatic subject matter.               For

example,    he    claimed   that    these   notes   "reflect   that   [Rivera-

Medrano's] mother," Ada del Carmen, "reported the rape and a police

report had been filed."            He found these statements to conflict

with Rivera-Medrano's hearing testimony, in which, he stated,

Rivera-Medrano had testified that del Carmen did not separately

report the rape herself, but merely "accompanied [Rivera-Medrano]

to go to the police," and that she "did not know if [the police]

wrote anything down."

            Even assuming that the IJ supportably characterized

these statements about del Carmen's participation as inconsistent,


                                        - 16 -
we think it unlikely that the IJ would attach meaningful weight to

such    a    trivial    detail       if    he    were    aware     of    Dr.    Knowlton's

description      of    Rivera-Medrano's               difficulty     recalling         events

following the rape.         See Ilunga v. Holder, 777 F.3d 199, 212 n.4

(4th Cir. 2015) (noting that, "[i]n the context of a credibility

determination, one should expect moderate PTSD . . . to influence

the content of testimony").               Similarly, the details concerning how

much, if anything, police officers wrote down when she spoke to

them would likely be viewed as the sort of minutiae that would be

difficult      for    someone    with      Rivera-Medrano's         PTSD       symptoms    to

recall accurately and consistently.                   See Matter of J-R-R-A-, 26 I.

& N. Dec. 609, 611 (BIA 2015) (acknowledging that mental illness

or cognitive disability may cause some applicants to "exhibit

symptoms that affect [their] ability to provide testimony in a

coherent, linear manner").

              In addition, with the benefit of Dr. Knowlton's findings

about       Rivera-Medrano's         cognitive          developmental          delays     and

childlike       presentation,         the        IJ     also     likely        would     have

concluded       --     contrary       to        his     assumption       in     the      oral

decision -- that Rivera-Medrano's testimony should be viewed from

the perspective of a child recounting her experiences.                                 The IJ

"recognize[d] that, in assessing a child's credibility or what

happened to a child, the court would need to take into account

unique      circumstances       of    a    child's       memory    and     experiences."


                                                - 17 -
However, he decided that Rivera-Medrano's testimony did not raise

such concerns because she was eighteen years old at the time of

her CFI and the rape had occurred three months earlier.

            The Executive Office for Immigration Review Operating

Policies and Procedures Memorandum instructs IJs to "recognize

that children . . . will usually not be able to present testimony

with the same degree of precision as adults."      See OPPM 17-03 at

7, Guidelines for Immigration Court Cases Involving Juveniles,

Including    Unaccompanied   Alien   Children    (Dec.   20,    2017),

https://www.justice.gov/eoir/file/oppm17-03/download.          Children

may also fill in their memories with speculation about aspects of

the events they are recounting or struggle to describe sequences

of events in an intelligible manner.       Id.

            In this light, we note the imprecision remarked upon by

the IJ in Rivera-Medrano's apparent reference in the RFI to the

sexual abuse she experienced during her childhood as "rape."

Rivera-Medrano has maintained that the 2019 RFI notes contain an

error on this point and that she only ever stated that she was

raped in 2017.   However, even if she did mean to refer to Bonilla's

attempts to undress her or touch her inappropriately as a young

child as "rape" in the RFI, this reference would be entirely

consistent with an imprecise or over-inclusive characterization of

obviously traumatic childhood sexual abuse.      We think it unlikely

that the IJ -- in light of Dr. Knowlton's report and diagnosis --


                                  - 18 -
would have viewed such a characterization as a basis for doubting

her credibility.           Indeed, it is hard to imagine any reasonable

factfinder taking such a position.              Cf. Fiadjoe v. Att'y Gen., 411

F.3d 135, 158 (3d Cir. 2005) ("[I]t is unreasonable to expect a

person to remember whether the repeated sexual abuse she suffered

at age seven constituted attempted rape or actual rape.").

               We also note Rivera-Medrano's references in the CFI to

being forced to transport "drugs" under the threat of rape, which

the IJ found to conflict with her later testimony that she had not

verified the contents of the bag she transported.                      The dissent

diminishes the significance of Dr. Knowlton's report because it

did not specifically address Rivera-Medrano's testimony about the

bag.        This point misapprehends the purpose of the report, which

identified       aspects     of   Rivera-Medrano's       psychology     that   apply

generally to alleged inconsistencies in her testimony.                   Here, Dr.

Knowlton's observations about her developmental issues suggest

that    the     IJ   would   likely    view     these    earlier     statements   as

consistent with a child's tendency to fill in knowledge or memory

gaps with speculation.10            Indeed, his report notes that Rivera-

Medrano's       "functional       impairment"    in     recounting    events   would


       Rivera-Medrano herself appears to have characterized this
       10

earlier testimony as speculative. When asked in her 2019 RFI if
she had ever told an asylum officer that she delivered "drugs,"
Rivera-Medrano responded "[n]o, well, maybe yes," and elaborated
in her merits hearing that she "said maybe and yes because [she]
didn't know for a fact what was inside the bag."


                                          - 19 -
intensify in a "situation of higher pressure" such as the CFI,

particularly when she was describing for the first time a clearly

traumatic experience that has only recently occurred.11

             Dr. Knowlton's account of Rivera-Medrano's PTSD symptoms

is also consistent with other facts in the record and observations

by the IJ.      For instance, the IJ acknowledged Rivera-Medrano's

"very emotional" testimony and paused the proceedings multiple

times because she broke down in tears. This behavior is consistent

with Dr. Knowlton's observation that Rivera-Medrano tended to

experience     strong    physical     reactions    when    asked     to    recall

traumatic events.       The account she gave Dr. Knowlton of the facts

underlying her claims for relief was consistent with her hearing

testimony as well.

             For these reasons, we think it likely that the IJ would

have assessed Rivera-Medrano's credibility differently in light of

Dr. Knowlton's description of her diagnosis and symptomology,

especially    given     the   IJ's   obligation   to   conduct     "a     reasoned

analysis of the evidence as a whole."             See Jabri v. Holder, 675

F.3d 20, 24 (1st Cir. 2012); see also Ilunga, 777 F.3d at 212 n.4

(instructing     IJs    to    consider   the   "inherent    instability"       of

traumatic memories in credibility determinations).                 Yet, the BIA



     11We note, too, that the bag incident was part of Bonilla's
escalating pattern of harassment of Rivera-Medrano, and occurred
in August 2017 -- only days before he raped her.


                                         - 20 -
did not offer any reasoned consideration of the highly relevant

aspects of Dr. Knowlton's report discussed above.            Rather, its

discussion of Rivera-Medrano's motion to remand was limited to the

following statement, bereft of any meaningful explanation:

          Although    the    applicant   states    that    the
          psychologist's affidavit identifies her memory
          problems, she has not persuasively explained how the
          new evidence resolves the discrepancies identified
          by the [IJ]. As this evidence does not resolve the
          discrepancies in the adverse credibility finding,
          the applicant has not demonstrated that this
          evidence would change the result in her case.

          In    minimizing   the   import     of   Dr.   Knowlton's   PTSD

diagnosis on Rivera-Medrano's "memory problems," the BIA failed to

recognize that the report, with its particularized findings about

Rivera-Medrano's   cognitive   delays   and    compromised    ability   to

consistently recount her experiences, would likely change the IJ's

dispositive credibility determination.        See Matter of Coelho, 20

I. & N. Dec. at 473.

          The BIA's oversight is particularly significant here,

where the credibility determination rested considerably on minor

inconsistencies in what the IJ concluded was an otherwise credible

presentation.   While the BIA "need not spell out every last detail

of its reasoning where the logical underpinnings are clear from

the record," it "is obligated to offer more explanation when the

record suggests strong arguments for the petitioner that the

[agency] has not considered.”      Enwonwu v. Gonzales, 438 F.3d 22,



                                   - 21 -
35 (1st Cir. 2006) (quoting Sulaiman v. Gonzales, 429 F.3d 347,

350 (1st Cir. 2005)).   Rivera-Medrano presented such an argument,

and the BIA provided no basis for its summary conclusion that the

report failed to "resolve[]" the discrepancies identified by the

IJ.    The BIA did not find, for example, that the report was

scientifically unreliable, nor did it identify any other reason

that it should not be credited.12   Its failure to do so in light

of new evidence that was highly relevant betrays the lack of record

support for its conclusion.

           Finally, with respect to the dissent's warning against

creating a so-called "do over" card for petitioners, this critique

ignores the specificity of our analysis, grounded as it is in Dr.

Knowlton's   individualized   findings    about   Rivera-Medrano's

psychological damage and the ways in which these findings undermine

premises critical to the IJ's adverse credibility determination.

Nothing in this analysis requires the agency to reach a particular


      12The dissent argues that the BIA could supportably reject
the report's findings about her recall, citing to psychological
research that, in its view, might challenge some of Dr. Knowlton's
conclusions. But this information was not presented to the BIA,
and the BIA did not dispute the report's scientific validity. It
would be improper for us to speculate about the effect of research
that is not in the record and which was not proffered by the
government. Moreover, if Rivera-Medrano meets the other motion to
remand requirements before the BIA, nothing prevents the IJ on
remand from receiving contrary reports or expert opinions, or from
concluding again -- after adequately accounting for new, credible
information about her PTSD symptoms -- that these discrepancies
undermine Rivera-Medrano's credibility.


                                - 22 -
outcome in future cases based on generalized research about trauma

and memory, nor is the agency bound to credit expert testimony

that it deems unreliable or irrelevant to an IJ's findings.     To

the extent future petitioners do proffer reports that support the

kind of particularized analysis that we engage in here, we fail to

see the problem.   Such evidence would benefit agency decision-

making and protect the rights of petitioners who suffer from the

flawed decision-making that we see here -- the BIA's commission of

a "clear judgmental error," and, hence, an abuse of its discretion,

in determining that Dr. Knowlton's report was unlikely to change

the outcome of Rivera-Medrano's immigration proceedings.       See

Sihotang, 900 F.3d at 50 (quoting Murillo-Robles, 839 F.3d at 91).

                                  IV.

          Because it erroneously determined that Dr. Knowlton's

report was not likely to change the result in this case, the BIA

declined to reach the other showings necessary for Rivera-Medrano

to prevail on her motion to remand: that the new evidence was

material13 and previously unavailable and that she has made a prima




     13Given our discussion of how the report would likely impact
the IJ's adverse credibility finding, we think that the new
evidence is so obviously material that any reconsideration of that
question would result in a foregone conclusion. See Bolieiro v.
Holder, 731 F.3d 32, 41 (1st Cir. 2013). Thus, on remand, the
agency need only address whether the evidence was previously
unavailable and whether Rivera-Medrano has established her prima
facie eligibility for relief.       In doing so, the agency is


                                - 23 -
facie showing of eligibility for relief.           "Where a question is

best resolved by the agency in the first instance, or is left

primarily in the agency's hands by statute, and the agency has

failed to address that question, we generally must remand."           Guta-

Tolossa v. Holder, 674 F.3d 57, 61 (1st Cir. 2012); see also Pina

v. Mukasey, 542 F.3d 5, 12 n.7 (1st Cir. 2008) (declining to

"conduct our own de novo inquiry" on an issue the BIA did not

address).     If   on   remand   the   BIA   determines    that   those   two

requirements have also been met, it must remand the case to the IJ

for   reconsideration      of    Rivera-Medrano's     applications        for

withholding of removal and protection under the CAT.

            We thus grant Rivera-Medrano's petition for review,

vacate the BIA's decision, and remand to the agency for

proceedings consistent with this opinion.

            So ordered.




instructed to consider all relevant evidence.             See Sihotang, 900
F.3d at 53.


                                       - 24 -
          KAYATTA,   Circuit   Judge,     concurring   in   part     and

dissenting in part. Were it our job to decide in the first instance

whether an IJ is likely to change his or her mind upon review of

the new evidence Rivera-Medrano offers, I would side with my

colleagues?   But Congress has delegated this job to the BIA.        And

we can only set aside the BIA's judgment in the event it is marred

by legal error or is arbitrary or capricious.     Sanchez-Vasquez v.

Garland, 994 F.3d 40, 49 (1st Cir. 2021) (explaining that a

noncitizen moving to remand "must carry the heavy burden of

establishing that the BIA made an error of law or acted in a

manifestly arbitrary or capricious manner" (quoting Nantume v.

Barr, 931 F.3d 35, 38 (1st Cir. 2019))).      Given that standard, I

simply do not see how we can say that the new evidence offered by

Rivera-Medrano -- specifically, the Knowlton report -- is so

persuasive that the BIA is required to conclude that it is likely

to change the IJ's credibility finding.

          The IJ's credibility finding rested on the fact that

Rivera-Medrano told different stories at different times.          These

discrepancies were numerous and material.    First, the IJ explained

that Rivera-Medrano inconsistently described whether she knew a

package she was asked to deliver contained drugs.      Second, the IJ

found that Rivera-Medrano inconsistently recounted experiencing

three rapes and then one rape.     And third, the IJ noted that

Rivera-Medrano made contradictory statements about who reported


                                 - 25 -
her 2017 rape and whether a police report had been filed.            Although

there are alternative ways to interpret these discrepancies, we

have explained that "it is for the IJ, not this court, to decide

whether omissions are significant, whether inconsistencies are

telling, and whether implausibilities should be accorded decretory

significance."      Chen v. Holder, 703 F.3d 17, 26 (1st Cir. 2012).

And it is for the BIA -- not this court -- to determine whether

new evidence would likely alter an IJ's view on these matters.

See Matter of Coelho, 20 I. & N. Dec. 464, 473 (BIA 1992)

(describing the assessment as "discretionary"); see also Ticoalu

v. Gonzales, 472 F.3d 8, 11 (1st Cir. 2006) (indicating that our

review is only for "abuse of discretion").

           My   colleagues     nevertheless      conclude    today   that   the

Knowlton   report     --    which   seeks   to   justify    Rivera-Medrano's

inconsistent statements as due to cognitive issues related to her

past childhood trauma -- is so powerfully persuasive that any

reasonable person must find that it would likely change the IJ's

mind about Rivera-Medrano's credibility.                 While accounts from

popular media may support the a priori assumption that Knowlton's

view of how memory works must be accepted, the BIA may have been

less impressed.       There is certainly much science that regards

Knowlton's   theory    of    traumatic   amnesia    as    problematic.      See

Lawrence Patihis et al., Memory Experts' Beliefs About Repressed

Memory, 29 Memory 823, 827 (2021) (finding that the memory experts


                                       - 26 -
taking part in the study "were largely sceptical of repressed

memories and of memory reliability in general"); see also Henry

Otgaar et al., The Return of the Repressed: The Persistent and

Problematic Claims of Long-Forgotten Trauma, 14 Persps. Psych.

Sci. 1072, 1072–73 (2019) (describing the "contentious debate

regarding the existence of repressed memories" and explaining how

such   "beliefs         carry   significant      risks   in   clinical   and   legal

settings").       At the very least, it seems entirely reasonable that

the BIA, which regularly considers claims of flawed memory, could

have had a different impression of the Knowlton report than do my

colleagues.

             My    colleagues      justify    this   insistence      that    the   BIA

submit to their view of how memory works by observing that the

government did not produce an expert report countering it.                     But if

the government in an immigration proceeding put in expert testimony

stating that a particular petitioner is likely lying because he

appears nervous, must an IJ or the BIA accept that conclusion

unless the petitioner spends the resources to procure a competing

expert report?          I think not.     Rather, as should be the case here,

the    IJ   or    the    BIA    could   simply    explain     why,   based   on    its

experience, it is not persuaded.              My colleagues' rejection of this

reasoning also seems to overlook the fact that it is the petitioner

who bears the burden of proof.             Nantume, 931 F.3d at 38.




                                           - 27 -
          Moreover, Knowlton's report does not resolve all of the

inconsistencies noted by the IJ.      In particular, it fails to

address whether Rivera-Medrano knew the contents of the bag she

transported on behalf of her stepfather. Rather, Knowlton's report

focuses largely on the impact of childhood sexual trauma on Rivera-

Medrano's mental state.    To be sure, Knowlton also found that

Rivera-Medrano possessed a childlike cognition and lacked guile,

and, on that point, I find the Knowlton report to be reasonably

persuasive.   I simply do not see a basis for also saying that the

BIA must agree with me.

          Finally, as a practical matter, I am concerned that

today's ruling will mean that reports of this kind -- i.e.,

evaluations from clinical psychologists about memory -- could be

obtained whenever a petitioner is found to be not credible due to

inconsistent descriptions of past alleged persecution.   Given that

the majority appears to believe these reports force the BIA's hand

as long as they are not "generalized," such reports could become

"do over" cards, requiring the BIA to grant petitions to reopen or

motions to remand, at least unless the government spends the

resources to order up a countervailing expert report to buttress

what the BIA may with common sense already believe.

          That being said, I do agree that the BIA itself need say

more before we can decide whether to affirm its denial of Rivera-

Medrano's motion to remand.   The law in our circuit is clear that


                                 - 28 -
"[w]here the BIA's explanation is too thin to allow us to evaluate

the claims of error, we may find an abuse of discretion and remand

to the BIA for further explanation." Adeyanju v. Garland, 27 F.4th

25, 51 (1st Cir. 2022).   The BIA's two-sentence, quite conclusory

statement that Rivera-Medrano's presentation of her new evidence

does not persuasively resolve the discrepancies cited by the IJ is

too thin to allow meaningful review.   I therefore concur that the

BIA ruling need be vacated and remanded for further consideration

of the motion to remand, but I dissent from the broader mandate

requiring the BIA to assign controlling weight to the Knowlton

report in deciding what an IJ is likely to do.14




     14 My colleagues' holding may be broader than they
acknowledge. If the Knowlton report is so convincing that the BIA
abuses its discretion unless it deems that the report will likely
persuade the IJ, then it is hard to see any room for the IJ to
find the report unpersuasive.


                                 - 29 -